AO 83(Rev. 06/09) Summons in a Criminal Case


                                      United States District Court
                                                                for the

                                                    Eastern District of Virginia

                   United States of America
                                 V.



                   KEVIN JAMES BiNNEY                                     Case No. 1:19-CR-252



                             Defendant

                                               SUMMONS IN A CRIMINAL CASE


         YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

   Indictment             O Superseding Indictment         □ Information □ Superseding Information                 □ Complaint
O Probation Violation Petition           CS Supervised Release Violation Petition □ Violation Notice             □ Order of Court

        U.S. District Court
Place: 40-1 Courthouse Square                                                      Courtroom No.: (pO/
        Alexandria, VA 22314
                                                                                   Date and Time: ^jIS
       This offense is briefly described as follows:
Conspiracy to Commit Wire Fraud in violation of 18 U.S.C. § 1349
Money Laundering Conspiracy In violation of 18 U.S.C.§ 1956(h)
Money Laundering in violation of 18 U.S.C. §§ 1956 and 2




Date:
                                                                                       Issuing ^ffi^ft^ignature


                                                                                        Printed name and title




I declare under penalty of perjury that 1 have:

□ Executed and returned this summons                           □ Returned this summons unexecuted




Date:
                                                                                          Server's signature



                                                                                        Printed name and title
